     Case 2:20-cv-06298-JWH-E Document 107 Filed 03/31/21 Page 1 of 3 Page ID #:2702




 1 Robert Tauler (SBN 241964)
   rtauler@taulersmith.com
 2 Valerie Saryan (SBN 297115)
   vsaryan@taulersmith.com
 3 Gil Peles (SBN 238889)
   gpeles@taulersmith.com
 4 Tauler Smith LLP
   626 Wilshire Boulevard, Suite 510
 5 Los Angeles, California 90017
   Tel: (310) 590-3927
 6
   Attorneys for Plaintiff
 7 ENTTech Media Group LLC
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11
12     ENTTECH MEDIA GROUP LLC                   Case No. 2:20-cv-06298-JWH (Ex)
13                  Plaintiff,
                                                 RESPONSE TO OBJECTIONS RE:
14             v.                                STIPULATED PROTECTIVE
                                                 ORDER (DKT. 106)
15     OKULARITY, INC., et al.
16                  Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
                                  RESPONSE TO OBJECTIONS TO STIPULATION
     Case 2:20-cv-06298-JWH-E Document 107 Filed 03/31/21 Page 2 of 3 Page ID #:2703




 1                         RESPONSE TO OBJECTIONS (DKT. 106)
 2          Counterclaimants have filed “Objections” to the filing of the “Stipulated Protective
 3 Order” (Dkt. 104), on the grounds that Stipulated Protective Order contained the name of
 4 “Splash News and Picture Agency” in the signature block under their attorney’s name
 5 (alongside the other two Counterclaimants) – the only place where the words “Splash
 6 News” appear in the entire document. Notably, Counterclaimants do not object to the
 7 actual “Protective Order,” (Dkt. 105) presumably because it does not contain the name of
 8 any party besides Counterclaim-Defendant ENTTech Media Group LLC (the filer).
 9          Counterclaimants Objections are not well taken. Specifically, since “Splash News
10 and Picture Agency” announced that Splash News & Picture Agency (a different entity)
11 was filing for bankruptcy (Dkt. 95), counsel for Counterclaimants has continued to file
12 documents with the same signature block it now complains of. (See, Dkt. 96 at Page ID
13 #:24879-2480). In fact, the objections themselves state that they are being made on
14 behalf of “counsel of record for [] Splash News and Picture Agency LLC” (Dkt 106, ¶ 1).
15 The Objections were filed only after a conference with an unnamed “bankruptcy
16 counsel,” who presumably agreed to this reference. (Dkt 106, ¶ 9). Thus, it cannot be
17 fairly said that the reference to “Splash News” in the signature block amounts to an
18 “erratum” for one side, but not the other.
19          However, out of an abundance of caution and pending the Court’s hearing related
20 to the status of the case on April 9, 2021, Counterclaim-Defendant hereby requests that
21 the Court withdraw Docket Entry No. 104, since no names were included intentionally,
22 or to create additional work for the Court in what was expected to be a routine matter.
23
24 DATED: March 31, 2021                                 TAULER SMITH LLP
25
                                                         By: /s/ Robert Tauler
26
                                                         Robert Tauler, Esq.
27                                                       Attorneys for Plaintiff and
                                                         Counterclaim-Defendant
28
                                                 1
                               RESPONSE TO OBJECTIONS TO STIPULATION
     Case 2:20-cv-06298-JWH-E Document 107 Filed 03/31/21 Page 3 of 3 Page ID #:2704




 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on March 31, 2021, copies of the foregoing document were
 3 served by the Court’s CM/ECF system to all counsel of record in this action.
 4
 5 DATED: March 31, 2021                         TAULER SMITH LLP
 6
 7                                               By:   /s/ Robert Tauler
                                                       Robert Tauler
 8
                                                 Attorneys for Plaintiff
 9                                               ENTTech Media Group LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                              RESPONSE TO OBJECTIONS TO STIPULATION
